Exhibit 10.22

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of the 31st day of
January, 2005 by and between Maximum Ventures, Inc., a New York corporation
having its offices at 1175 Walt Whitman Road, Suite 100, Melville, New York
11747 (“Seller”), Computer Software Innovations, Inc., a South Carolina
corporation having offices at 1661 East Main Street, Easley, South Carolina
29640 (the “Buyer”); and Gottbetter & Partners, L.P., having offices at 488
Madison Avenue, 12th Floor, New York, NY 10022 (the “Escrow Agent”).

 

WHEREAS, Seller is the beneficial and record owner of 13,950,000 shares (the
“Shares”) of VerticalBuyer, Inc., a Delaware corporation (the “Company”) common
stock, par value $0.001 per share, which collectively represent approximately
Seventy Seven Percent (77%) of the Company’s outstanding common stock (the
“Seller’s Common Stock”).

 

WHEREAS, Abraham Mirman (“Mirman”) is the President, Chief Executive Officer and
sole Director, and Chris Kern (“Kern”) is the Secretary and Chief Financial
Officer of the Company (collectively, “Company Management”).

 

WHEREAS, Seller desires to sell, and Buyer desires to purchase from Seller, the
Seller’s Common Stock.

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. Purchase and Sale of Stock. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties and covenants
contained herein, Buyer hereby agrees to purchase from Seller, and Seller agrees
to sell to Buyer, the Seller’s Common Stock, or an aggregate of Thirteen Million
Nine Hundred Fifty Thousand (13,950,000) shares, for an aggregate purchase price
of Four Hundred Fifty Thousand Dollars ($450,000) (the “Purchase Price”). In
addition to the Purchase Price, Buyer shall pay to Seller Twenty Thousand
Dollars ($20,000.00) in legal fees and expenses upon the Closing (the “the Legal
Fees”).

 

2. Closing.

 

  (a) The closing of the transactions contemplated hereunder (the “Closing”)
shall take place by courier of documents delivered to Escrow Agent on such date
and time as Seller and Buyer may mutually agree upon (the “Closing Date”), but
in no event shall the Closing be later than February 2, 2005, unless the parties
mutually agree to extend the closing deadline to a later date.

 

  (b) Not less than one (1) business day prior to the Closing (unless waived by
Seller and Buyer):

 

  (i) Seller shall transfer to Escrow Agent, good and marketable title to the
Seller’s Common Stock, free and clear of any and all liens, claims, encumbrances
and adverse interests of any kind, by delivering to Escrow



--------------------------------------------------------------------------------

Agent the certificates representing the Seller’s Common Stock in negotiable
form, duly endorsed in blank, or with stock transfer powers guaranteed by a
member in Medallion Guaranty attached thereto;

 

  (ii) Seller shall cause Mirman and Kern to deliver to Escrow Agent their
resignations as officers and directors of the Company and their written
appointment of one or more persons designated by Buyer as successor directors;

 

  (iii) Seller shall cause to be made available the books and records of the
Company to Buyer and deliver to Escrow Agent a certificate of the Company’s
Secretary as to the available minutes of meetings of the Company’s Board of
Directors and Shareholders;

 

  (iv) Seller shall cause the Company’s transfer agent to deliver to Escrow
Agent a certified copy of the stock ledger of the Company listing every
shareholder of record as of the most recent practicable date;

 

  (v) Seller shall deliver to Escrow Agent a certificate of its Secretary with
respect to resolutions of its Board of Directors of Seller approving this
Agreement and authorizing Seller to sell the Shares to Buyer pursuant to the
terms hereof and identifying those persons authorized to act on behalf of Seller
with respect to this Agreement and the transactions described herein;

 

  (vi) Buyer shall deliver to Escrow Agent a certificate of its Secretary with
respect to resolutions of its Board of Directors approving this Agreement and
authorizing the purchase of the Shares by Buyer pursuant to the terms hereof and
identifying those persons authorized to act on behalf of Buyer with respect to
this Agreement and the transactions described herein; and

 

  (vii) Buyer shall deliver to Escrow Agent the Purchase Price and Legal Fees by
delivering a wire transfer of immediately available U.S. funds for the full
amount of the Purchase Price, the Legal Fees plus all wire transfer fees but
less an amount equal to the offsets to the Purchase Price set forth on Exhibit
4(c) attached hereto, to Gottbetter & Partners, L.P. pursuant to wire transfer
instructions to be provided thereby to Buyer and Seller.

 

(The items to be delivered to the Escrow Agent described in Section 2(b)(i)
through (vii) above, are collectively referred to as the “Closing Materials”).

 

  (c) As soon as practicable following (1) the execution of this Agreement, (2)
the deliver of the Closing Materials to Escrow Agent, and (3) the satisfaction
of the Closing Conditions (defined herein), Escrow Agent shall (a) use its best
efforts to distribute the Purchase Price and Legal Fees to (i) the Company’s
creditors listed in Exhibit 4(i) in the amounts listed under the caption
“Settlement Payments” (the

 

2



--------------------------------------------------------------------------------

“Settlement Payments”), and (ii) the balance to Seller, and (b) deliver the
items described in (b)(i), (ii), (iii), (iv) and (v) above to Buyer. It is
understood by the parties that no monies will be deducted from the Purchase
Price other than in accordance with this paragraph.

 

  (d) At any time and from time to time after the Closing, the Parties shall
duly execute, acknowledge and deliver all such further assignments, conveyances,
instruments and documents, and shall take such other action consistent with the
terms of this Agreement to carry out the transactions contemplated by this
Agreement. Without limiting the foregoing, Seller agrees that it shall cause
Company Management to execute such certificates, auditor representation letters
and other representations (“Certifications”) as Buyer may reasonably request in
order to prepare and file the Company’s future reports with the Securities and
Exchange Commission (the “SEC”), including the Company’s Annual Report on Form
10-KSB for the year ended December 31, 2004 (the “Company Form 10-KSB”), and to
facilitate the Company’s auditor’s preparation of the financial statements and
its report related thereto for the year ended December 31, 2004. Such
Certifications shall specifically include (a) certificates of Company Management
with respect to the Company’s Form 10-KSB comparable to those certifications of
the chief executive officer and chief financial officer of a registrant required
by the SEC or otherwise by law to accompany a Form 10-KSB or Form 10-K filed
with the SEC and (b) a representation letter for the benefit of the Company’s
auditor substantially in the form attached hereto as Exhibit 2(d). Any
Certifications shall treat only periods and events prior to Closing.

 

3. Representations and Warranties of Buyer. Buyer hereby makes the following
representations and warranties to Seller, none of which shall survive closing:

 

  (a) Buyer has the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out its obligations hereunder.

 

  (b) The Seller’s Common Stock is being acquired by Buyer solely for investment
for Buyer’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof; and, further, Buyer will not sell or
transfer such Seller’s Common Stock to the public unless covered by a
registration statement or an exemption therefrom.

 

  (c) Buyer represents and warrants that Buyer is an investor experienced in the
evaluation of businesses similar to the Company, has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of this investment, and has had access to all information
respecting the Company that Buyer has requested.

 

4. Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Buyer, all of which shall survive the Closing
for a

 

3



--------------------------------------------------------------------------------

period of one (1) year (except for those contained in subsection (k) below,
which shall survive a period of two (2) years):

 

  (a) The Company is a corporation duly organized, and is validly existing and
in good standing under the laws of the State of Delaware. The Company has the
corporate power to own its properties and to carry on its business as now being
conducted and as proposed to be conducted and is duly qualified to do business
and is in good standing in each jurisdiction in which the failure to be so
qualified and in good standing would have a material adverse effect on the
Company. Seller has delivered a true and correct copy of the Company’s
certificate of incorporation, certificate of amendment, certificate of good
standing and by-laws or other charter documents, as applicable, to Buyer,
certified by the Company’s Secretary. The Company is not in violation of any of
the provisions of its certificate of incorporation or bylaws or equivalent
organizational documents. The Company has no subsidiary.

 

  (b) The Company has authorized capital stock consisting of 50,000,000 shares
of common stock, $0.001 par value per share (the “Common Stock”) and 5,000,000
shares of preferred stock, $.001 per value per share (the “Preferred Stock”), of
which 18,141,667 shares of Common Stock and no shares of Preferred Stock are
presently issued and outstanding.

 

  (c) The Company has previously granted options to purchase shares (the Option
Shares”) of its common stock at $1 per share, issued under its 2000
Non-statutory Stock Option Plan and consulting agreements, all of which have
expired. The Company has no other outstanding securities that are or can be
convertible, exercisable or exchangeable into additional shares of its capital
stock, and further, the Company has no obligation to issue any of its capital
stock pursuant to outstanding agreements, written or otherwise. All warrants to
purchase Company common stock and the Company’s obligation to issue shares of
the Company’s common stock to Jackson Steinem, Inc. have been satisfied and are
no longer obligations of the Company. There are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Securities Act
of 1933, as amended, with respect to any securities of the Company or to require
the Company to include any such securities in any future registration statement
of the Company.

 

  (d) There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to the knowledge of the Seller, threatened against the
Company or any of its properties or any of its officers or directors (in their
capacities as such). There is no judgment, decree or order against the Company
that could prevent, enjoin, alter or delay any of the transactions contemplated
by this Agreement.

 

4



--------------------------------------------------------------------------------

  (e) The Company has complied with, is not in violation of, and has not
received any notices of violation with respect to, any federal, state, local or
foreign statute, law or regulation with respect to the conduct of its business,
or the ownership or operation of its business.

 

  (f) The Seller has made available to Buyer records of all meetings of
directors and shareholders or actions by written consent since the time of
incorporation of the Company.

 

  (g) Except for the tax years set forth on Exhibit 4(g), attached hereto, the
Company has properly filed all tax returns required to be filed and has paid all
taxes shown thereon to be due. To the knowledge of Seller, all tax returns
previously filed are true and correct in all material respects. Seller and
Purchaser agree that Purchaser shall, in a reasonable time after closing, cause
to be filed all tax returns for the tax years set forth on Exhibit 4(g), and
Seller agrees to pay any amounts due thereon.

 

  (h) Mirman is the sole director of the Company and Kern and Mirman are the
sole officers and employees of the Company.

 

  (i) Those creditors listed in Exhibit 4(c) attached hereto (the “Creditors”)
are the only individuals or entities with any claims against the Company. The
Company does not have any obligations or liabilities of any nature (matured or
unmatured, fixed or contingent) other than those listed in Exhibit 4(c). The
claims of all of the Creditors will be paid or released at or before the Closing
from the Purchase Price as Settlement Payments.

 

  (j) All of the business and financial transactions of the Company from January
1, 2004 to present have been fully and properly reflected in the books and
records of the Company applying accounting principles, and in a manner,
consistent with prior accounting periods.

 

  (k) The Company is current with its reporting obligations under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). To Seller’s knowledge,
none of the reports, statements or documents filed by the Company under the
Exchange Act contain any misstatements of material fact or omit to state a
material fact necessary to make the statements made therein not misleading other
than those relating to an overstatement of warrants and options made in the
September 30, 2004 Form 10-QSB. To Seller’s knowledge, there has not occurred
any material adverse change, or any development involving a prospective material
adverse change, in the condition, financial or otherwise, or in the earnings,
business or operations of the Company, from that set forth in the Company’s
Annual Report on Form 10-KSB for the fiscal year ended December 31, 2003.

 

  (l) The Seller’s Common Stock, when sold to Buyer, will be free and clear of
all liens, claims, encumbrances, and charges, except for the restrictions on
transfer

 

5



--------------------------------------------------------------------------------

referenced in Section 4(o) below. The Seller’s Common Stock represents
approximately 77% of the total number of shares of voting securities of the
Company issued and outstanding.

 

  (m) Seller has the legal right to enter into and to consummate the
transactions contemplated hereby and otherwise to carry out its obligations
hereunder. This Agreement has been duly authorized, executed and delivered by
the Seller.

 

  (n) The Seller’s Common Stock is being sold to Buyer in reliance upon a
non-statutory exemption from the registration requirements of the Securities Act
of 1933, as amended, and the transfer thereof is not subject to such
requirements.

 

  (o) The Seller’s Common Stock, when transferred, will contain restrictive
legends and will be subject to restrictions on transfer relating to the
exemption from securities registration referenced in Section 4(n) above.

 

  (p) This Agreement constitutes a valid and legally binding obligation of
Seller and neither the execution of this Agreement, nor the consummation of the
transactions contemplated herein, will constitute a violation of or default
under, or conflict with, any judgment, decree, statute or regulation of any
governmental authority applicable to Seller or the Company or any contract,
commitment, agreement or restriction of any kind to which Seller or the Company
is a party or by which their assets are bound. The execution and delivery of
this Agreement does not, and the consummation of the transactions described
herein will not, violate applicable law, or any mortgage, lien, agreement,
indenture, lease or understanding (whether oral or written) of any kind
outstanding relative to Seller or the Company.

 

  (q) All representations, covenants and warranties of Seller contained in this
Agreement shall be true and correct on and as of the Closing Date with the same
effect as though the same had been made on and as of such dates. Any and all
schedules and exhibits attached hereto or provided to Buyer in conjunction with
execution of this Agreement shall likewise be true and correct as of the Closing
Date, and if there are any changes therein and such changes are approved by
Buyer, the same shall be amended or supplemented as appropriate, so that they
shall be true as of the Closing Date and the date the Closing Conditions have
been satisfied.

 

5. Closing Conditions. The obligation of the Escrow Agent to deliver the
Settlement Payments to the Creditors and the balance of the Purchase Price and
Legal Fees to the Seller, and the certificates representing the Seller’s Common
Shares and other items required by Section 2 to Buyer, is subject to the
fulfillment of each of the following conditions (the “Closing Conditions”), any
of which may be waived by the Buyer, in writing, in its sole discretion:

 

  (i) Seller obtains resignations of all officers and directors of the Company
and delivers same to Escrow Agent;

 

6



--------------------------------------------------------------------------------

  (ii) Delivery of the Company’s books and records to Buyer, receipt of which is
hereby acknowledged;

 

  (iii) Copies of releases signed by, or other proof of payment to, each of the
Company’s Creditors have been deliver to Escrow Agent;

 

  (iv) There will be no liabilities of the Company;

 

  (v) There have been no changes in the Company’s business or capitalization
between the date of signing this Agreement and the date the Closing Conditions
have been satisfied, other than as required herein;

 

  (vi) Seller shall have performed and satisfied all covenants and conditions
required by this Agreement to be performed or satisfied by them;

 

  (vii) No action or proceedings shall have been instituted or threatened prior
to or at the Closing Date before any court or governmental body or authority
pertaining to the Company, the acquisition by Buyer of the Seller’s Common Stock
or the proposed merger of Buyer into the Company and related transactions, the
result of which could prevent or make illegal the consummation of such
transactions.

 

6. Finder’s Fee. The parties acknowledge that no person is entitled to receive a
finder’s fee in connection with this Agreement.

 

7. Terms of Escrow. As soon as practicable following (i) the execution of this
Agreement; (ii) Escrow Agent’s receipt of the Purchase Price and Legal Fees;
(iii) Escrow Agent’s receipt of the Closing Materials; and (iv) the fulfillment
of each of the Closing Conditions, unless waived in accordance herein, and in
all events on or before the Closing Date, the Escrow Agent shall deliver the
Settlement Payment to the Creditors, deliver the balance of the Purchase Price
and Legal Fees to the Seller and make the deliveries required by Section 2 to
Buyer.

 

8. Duties and Obligations of the Escrow Agent.

 

  (a) Buyer and Seller agree that as between Buyer and Seller the duties and
obligations of Escrow Agent are only such as are herein specifically provided
and no other. Escrow Agent shall have no liability to Seller or Buyer except as
a direct result of its negligence or willful misconduct.

 

  (b) Escrow Agent may consult with counsel of its choice, and shall not be
liable for any action taken, suffered or omitted by it in accordance with the
advice of such counsel.

 

  (c) Escrow Agent shall not be bound in any way by the terms of any other
agreement to which Seller and Buyer are parties, whether or not it has knowledge
thereof, and Escrow Agent shall not in any way be required to determine whether
or not

 

7



--------------------------------------------------------------------------------

any other agreement has been complied with by Seller and Buyer, or any other
party thereto. Escrow Agent shall not be bound by any modification, amendment,
termination, cancellation, rescission or supersession of this Agreement unless
the same shall be in writing and signed jointly by Seller and Buyer, and agreed
to in writing by the Escrow Agent.

 

  (d) If Escrow Agent shall be uncertain as to its duties or rights hereunder or
shall receive instructions, claims or demands which, in its opinion, are in
conflict with any of the provisions of this Agreement, it shall be entitled to
refrain from taking any action, other than to keep safely all property held in
escrow or to take certain action, until it shall be directed otherwise in
writing by Seller and Buyer or by a final judgment of a court of competent
jurisdiction.

 

  (e) Escrow Agent shall be fully protected in relying upon any written notice,
demand, certificate or document which it, in good faith, believes to be genuine.
Escrow Agent shall not be responsible for the sufficiency or accuracy of the
form, execution, validity or genuineness of documents or securities now or
hereafter deposited hereunder, or of any endorsement thereon, or for any lack of
endorsement thereon, or for any description therein; nor shall Escrow Agent be
responsible or liable in any respect on account of the identity, authority or
rights of the persons executing or delivering or purporting to execute or
deliver any such document, security or endorsement.

 

  (f) Escrow Agent shall not be required to institute legal proceedings of any
kind and shall not be required to defend any legal proceedings which may be
instituted against it or in respect of the distribution of the Purchase Price
and Legal Fees.

 

  (g) If Escrow Agent at any time, in its sole discretion, deems it necessary or
advisable to relinquish custody of the Purchase Price, it may do so by
delivering the same to any other escrow agent agreeable to Seller and Buyer and,
if no such escrow agent shall be selected within three days of the Escrow
Agent’s notification to Seller and Buyer of its desire to so relinquish custody
of the Purchase Price, then the Escrow Agent may do so by delivering the
Purchase Price to the clerk or other proper officer of a court of competent
jurisdiction as may be permitted by law. The fee of any court officer shall be
borne by Seller and Buyer. Upon such delivery, the Escrow Agent shall be
discharged from any and all responsibility or liability with respect to the
Purchase Price and this Agreement.

 

  (h) This Agreement shall not create any fiduciary duty on Escrow Agent’s part
to Seller and Buyer, nor disqualify Escrow Agent from representing either party
hereto in any dispute with the other, including any dispute with respect to the
Purchase Price.

 

  (i) Escrow Agent represents that it is presently acting as counsel to Seller.
The parties agree that the Escrow Agent’s engagement as provided for herein is
not and shall not be objectionable for any reason.

 

8



--------------------------------------------------------------------------------

  (j) Upon the performance of this Agreement, Escrow Agent shall be deemed
released and discharged of any further obligations hereunder.

 

9. Escrow Agent Indemnification.

 

  (a) Seller hereby agrees to indemnify and hold the Escrow Agent free and
harmless from any and all losses, expenses, liabilities and damages (including
but not limited to reasonable attorney’s fees, and amounts paid in settlement)
resulting from claims asserted by Buyer against the Escrow Agent with respect to
the performance of any of the provisions of this Agreement.

 

  (b) Buyer hereby agrees to indemnify and hold the Escrow Agent free and
harmless from and against any and all losses, expenses, liabilities and damages
(including but not limited to reasonable attorney’s fees, and amounts paid in
settlement) resulting from claims asserted by Seller against Escrow Agent with
respect to the performance of any of the provisions of this Agreement.

 

  (c) Seller and Buyer hereby agree to, jointly and severally, indemnify and
hold Escrow Agent harmless from and against any and all losses, damages, taxes,
liabilities and expenses that may be incurred by Escrow Agent, arising out of or
in connection with its acceptance of appointment as Escrow Agent hereunder
and/or the performance of its duties pursuant to this Agreement, including, but
not limited to, all legal costs and expenses of Escrow Agent incurred defending
itself against any claim or liability in connection with its performance
hereunder, provided that Escrow Agent shall not be entitled to any indemnity for
any losses, damages, taxes, liabilities or expenses that directly result from
its willful misconduct, gross negligence or breach of this Agreement.

 

  (d) In the event of any legal action between the parties to this Agreement to
enforce any of its terms, the legal fees of the prevailing party and the Escrow
Agent shall be paid by the party(ies) who did not prevail.

 

10. Termination.

 

  (a) Termination by Mutual Agreement. This Agreement may be terminated at any
time by mutual consent of the parties hereto, provided that such consent to
terminate is in writing and is signed by each of the parties hereto.

 

  (b) Termination for Failure to Close. This Agreement may be terminated by
written notice from one party to the other party and to the Escrow Agent after
the Closing Date if the Closing of the subject transaction shall not have
occurred on or before the Closing Date. If said Agreement is terminated pursuant
to the above, the Escrow Agent shall promptly remit the funds it holds in escrow
to Buyer.

 

  (c) Termination by Operation of Law. This Agreement may be terminated by any
party hereto if there shall be any statute, rule or regulation that renders
consummation of the transactions contemplated herein illegal or otherwise

 

9



--------------------------------------------------------------------------------

prohibited, or a court of competent jurisdiction or any government (or
governmental authority) shall have issued an order, decree or ruling, or has
taken any other action restraining, enjoining or otherwise prohibiting the
consummation of such transactions and such order, decree, ruling or other action
shall have become final and nonappealable.

 

  (d) Termination for Failure to Perform Closing Conditions. This Agreement may
be terminated prior to the Closing Date:

 

  (i) by Seller: (1) if any of the representations and warranties made in this
Agreement by the Buyer shall not be materially true and correct, when made or at
any time prior to consummation of the transactions contemplated herein as if
made at and as of such time; (2) if any of the Closing Conditions of Buyer set
forth in Section 5 herein have not been fulfilled in all material respects
promptly and practically after the execution of this Agreement; (3) if the Buyer
shall have failed to observe or perform any of its material obligations under
this Agreement; or (4) as otherwise set forth herein; or

 

  (ii) by the Buyer: (1) if any of the representations and warranties made in
this Agreement by the Seller shall not be materially true and correct, when made
or at any time prior to consummation of the transactions contemplated herein as
if made at and as of such time; (2) if any of the Closing Conditions of Seller
set forth in Section 5 herein have not been fulfilled in all material respects
promptly and practically after the execution of this Agreement; (3) if the
Seller shall have failed to observe or perform any of its material obligations
under this Agreement; or (4) as otherwise set forth herein; or

 

  (iii) by a party, if the Closing Conditions imposed upon the other party have
not been satisfied within three (3) weeks from the date of this Agreement.

 

  (e) Effect of Termination or Default Remedies. In the event of termination of
this Agreement as set forth above in 10(a), (b), (c) and (d)(i), this Agreement
shall forthwith become void and there shall be no liability on the part of any
party hereto. In such event the Purchase Price shall be returned to Buyer, the
certificates representing the Seller’s Common Stock shall be returned to Seller
and the other materials and instruments deposited with the Escrow Agent shall be
returned to the party making deposit thereof. A termination of this Agreement
under Section 10(d)(ii) or (iii) shall not relieve any party from liability for
damages actually incurred as a result of such party’s breach of any term or
provision of this Agreement. In the event that any party shall fail or refuse to
consummate the transactions contemplated herein or if any default under, or
beach of any representation, warranty, covenant or condition, of this Agreement
on the part of any party (the “Defaulting Party”) shall have occurred, and
thereby results in a failure to consummate the transactions contemplated herein,
then in

 

10



--------------------------------------------------------------------------------

addition to the other remedies provided herein and by law, the non-defaulting
party (the “Non-Defaulting Party”) shall be entitled to seek and obtain money
damages from the Defaulting Party. The Non-Defaulting Party shall be entitled to
obtain from the Defaulting Party court costs and reasonable attorneys’ fees
incurred in connection with or in pursuit of enforcing the rights and remedies
provided hereunder. If the Defaulting Party shall be the Seller, the Buyer shall
also be entitled to the remedy of specific performance or such other remedies as
may be available in equity.

 

11. Indemnification.

 

  (a) Obligation of the Seller to Indemnify. The Seller agrees to indemnify,
defend and hold harmless the Buyer (and its directors, officers, employees,
affiliates, agents, attorneys, successors and assigns) from and against all
losses, liabilities, damages, deficiencies, costs or expenses (including
interest, penalties and reasonable attorneys’ and consultants’ fees and
disbursements) (collectively, “Losses”) based upon, arising out of or otherwise
in respect of any (i) inaccuracy in any representation or warranty of the Seller
contained in this Agreement or in the Exhibits hereto, or (ii) breach by the
Seller of any covenant or agreement contained in this Agreement, or (iii) any
liability or obligation of the Company arising or incurred prior to the date of
Closing; provided, that in no event shall Seller be obligated to pay in excess
of $450,000 in the aggregate pursuant to this Section 11.

 

  (b) Obligation of the Buyer to Indemnify. Buyer agrees to indemnify, defend
and hold harmless the Seller (and its directors, officers, employees,
affiliates, stockholders, agents, attorneys, successors and assigns) from and
against any Losses based upon, arising out of or otherwise in respect of any (i)
inaccuracy in any representation or warranty of Buyer contained in this
Agreement or in the Exhibits hereto or (ii) breach by Buyer of any covenant or
agreement contained in this Agreement.

 

  (c) Notice and Opportunity to Defend.

 

  (i) Promptly after receipt by any Person entitled to indemnity under this
Agreement (an “Indemnitee”) of notice of any demand, claim or circumstances
which, with the lapse of time, would or might give rise to a claim or the
commencement (or threatened commencement) of any action, proceeding or
investigation (an “Asserted Liability”) that may result in a Loss, the
Indemnitee shall give notice thereof (the “Claims Notice”) to any other party
(or parties) who is or may be obligated to provide indemnification pursuant to
Section 11(a) or 11(b) (the “Indemnifying Party”). The Claims Notice shall
describe the Asserted Liability in reasonable detail and shall indicate the
amount (estimated, if necessary and to the extent feasible) of the Loss that has
been or may be suffered by the Indemnitee.

 

11



--------------------------------------------------------------------------------

  (ii) The Indemnifying Party may elect to compromise or defend, at its own
expense and by its own counsel, any Asserted Liability. If the Indemnifying
Party elects to compromise or defend such Asserted Liability, it shall within 30
days after the date the Claims Notice is given (or sooner, if the nature of the
Asserted Liability so requires) notify the Indemnitee of its intent to do so,
and the Indemnitee shall cooperate, at the expense of the Indemnifying Party, in
the compromise of, or defense against, such Asserted Liability. If the
Indemnifying Party elects not to compromise or defend the Asserted Liability,
fails to notify the Indemnitee of its election as herein provided or contests
its obligation to indemnify under this Agreement, the Indemnitee may pay,
compromise or defend such Asserted Liability and all reasonable expenses
incurred by the Indemnitee in defending or compromising such Asserted Liability,
all amounts required to be paid in connection with any such Asserted Liability
pursuant to the determination of any court, governmental or regulatory body or
arbitrator, and amounts required to be paid in connection with any compromise or
settlement consented to by the Indemnitee, shall be borne by the Indemnifying
Party. Except as otherwise provided in the immediately preceding sentence, the
Indemnitee may not settle or compromise any claim over the objection of the
Indemnifying Party. In any event, the Indemnitee and the Indemnifying Party may
participate, at their own expense, in (but the Indemnitee may not control) the
defense of such Asserted Liability. If the Indemnifying Party chooses to defend
any claim, the Indemnitee shall make available to the Indemnifying Party any
books, records or other documents within its control that are necessary or
appropriate for such defense.

 

12. Release.

 

  (a) Effective upon the Closing, for good and valuable consideration, receipt
of which is hereby acknowledged, each of Seller, Mirman and Kern, individually
and on behalf of its or his respective heirs, executors, administrators,
representatives, agents, attorneys and assigns (individually and collectively
the “Seller Releasor”), hereby knowingly and voluntarily, irrevocably, fully and
unconditionally releases and forever discharges the Company and each of the
Company’s successors, assigns, employees, officers, directors, shareholders,
agents, attorneys and representatives (the “Purchaser Released Parties”), from
any and all manner of actions and causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, claims,
and demands whatsoever (“Claims”) which each Seller Releasor has, or may
hereafter, have, against the Purchaser Released Parties or any of them arising
out of or by reason of any cause, matter or thing whatsoever known or unknown,
actual or contingent, from the beginning of time to the date hereof. Each Seller
Releasor also intends that this Section 12 operate as a waiver of all unknown
claims of the type being released hereunder. Each Seller Releasor warrants that
it or he currently is unaware of any such claim, demand, action, or cause of
action against any of the

 

12



--------------------------------------------------------------------------------

Purchaser Released Parties or any other person or entity released herein which
such Seller Releasor has not released pursuant to this paragraph. Each Seller
Releasor voluntarily accepts the consideration provided to it for the purpose of
making full and final settlement of all claims referred to above.

 

13. General.

 

  (a) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified, supplemented or terminated, and waivers or consents to
departures from the provisions hereof may not be given, without the written
consent of each of the Seller and Buyer.

 

  (b) Notices. All notices and other communications provided for or permitted
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by facsimile, by nationally-recognized overnight courier, or by
certified mail, postage prepaid, addressed to such party at the address set
forth in the first paragraph of this Agreement or such other address as may
hereafter be designated in writing by the addressee.

 

  (c) All such notices, requests, consents and other communications shall be
deemed to have been delivered (i) in the case of personal delivery or delivery
by confirmed facsimile, on the date of such delivery, (ii) in the case of
nationally-recognized overnight courier, on the next business day and (iii) in
the case of mailing, on the third business day following such mailing if sent by
certified mail, return receipt requested.

 

  (d) Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, successors and
permitted assigns. Seller may not assign any of its rights or obligations under
this Agreement without the prior written consent of the Buyer. Seller hereby
consents to the transfer and assignment by Buyer of Buyer’s rights, title and
interest in, to and under this Agreement, and the assumption of Buyer’s
obligations under this Agreement, to an affiliated designee of Buyer.

 

  (e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which, when so executed and delivered, shall be deemed to be an
original, but all of which counterparts, taken together, shall constitute one
and the same instrument.

 

  (f) Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.

 

13



--------------------------------------------------------------------------------

  (g) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York (without reference to
its choice of law rules). Any dispute or controversy concerning or relating to
this Agreement shall be exclusively resolved in the United Stated District Court
in the Southern District of New York or any state court located in New York
county, State of New York, and each of the parties hereby irrevocably and
unconditionally expressly submits to the jurisdiction and venue of such courts
for the purposes thereof and hereby irrevocably and unconditionally waives (by
way of motion, as a defense or otherwise) any and all jurisdictional, venue and
convenience objections or defenses that such party may have in such action, suit
or proceeding. Each party hereby irrevocably and unconditionally consents to the
service of process of any of the aforementioned courts. Nothing herein contained
shall be deemed to affect the right of any party to serve process in any manner
permitted by law or commence legal proceedings or otherwise proceed against any
other party in any other jurisdiction to enforce judgments obtained in any
action, suit or proceeding brought pursuant to this Section 13(g).

 

  (h) Entire Agreement. This Agreement, including the Exhibits and Schedules
attached hereto, if any, is intended by the parties as a final expression of
their agreement and is intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings relating to such subject matter, other
than those set forth or referred to herein. This Agreement supersedes all prior
agreements and understandings between the Seller and the Buyer to this Agreement
with respect to such subject matter.

 

  (i) Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

  (j) Construction. The Seller and the Buyer acknowledge that each of them has
had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the Seller and the Buyer.

 

[Signature Page to Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SELLER: Maximum Ventures, Inc. By:  

/s/ Chris Kern

--------------------------------------------------------------------------------

    Chris Kern, Vice President BUYER: Computer Software Innovations, Inc. By:  

/s/ Nancy K. Hedrick

--------------------------------------------------------------------------------

    Nancy K. Hedrick, President

 

For purposes of Section 12 only:

/s/ Abraham Mirman

--------------------------------------------------------------------------------

Abraham Mirman

/s/ Chris Kern

--------------------------------------------------------------------------------

Chris Kern

 

ESCROW AGENT Gottbetter & Partners, L.P. By:  

/s/ Adam Gottbetter

--------------------------------------------------------------------------------

    Adam Gottbetter, Managing Partner

 

 



--------------------------------------------------------------------------------

EXHIBIT 2(d)

 

REPRESENTATION LETTER [A]

 

[FOR USE WITH UNQUALIFIED, QUALIFIED, OR ADVERSE

OPINION AUDITS AND DISCLAIMERS]

 

DATE [B]

 

[NAME OF THE FIRM]

[LOCAL OFFICE ADDRESS]

 

In connection with your audit of the [consolidated] [combined] balance sheet(s)
of [CLIENT NAME] as of [AUDIT DATES], [SPECIFY ALL PERIOD ENDS BEING REPORTED ON
BY THE FIRM] [and the related [consolidated] [combined] statements of income,
retained earnings [comprehensive income] and cash flows [C] for the [year]
[years] [DESCRIBE OTHER PERIOD] then ended] [C], we confirm that we are
responsible for the fair presentation in the [consolidated] [combined] financial
statements of financial position, results of operations, and cash flows in
conformity with accounting principles generally accepted in the United States of
America.[D]

 

[E]

 

We confirm, to the best of our knowledge and belief, [as of (date of auditor’s
report),] [B] the following representations made to you during your audit.

 

1. The financial statements referred to above are fairly presented in conformity
with accounting principles generally accepted in the United States of America.
[D]

 

2. We have made available to you all:

 

  a. Financial records and related data.

 

  b. Minutes of the meetings of stockholders, directors and committees of
directors or summaries of actions of recent meetings for which minutes have not
yet been prepared.

 

3. We have no knowledge of fraud or suspected fraud affecting the entity
involving:

 

  a. Management or employees who have significant roles in the internal control.

 

  b. Others where the fraud could have a material effect on the financial
statements.

 

4. We acknowledge our responsibility for the design and implementation of
programs and controls to provide reasonable assurance that fraud is prevented
and detected.

 

5. We have no knowledge of any allegations of fraud or suspected fraud affecting
the Company received in communications from employees, former employees,
analysts, regulators, short sellers, or others.

 

6. We [have informed you of all] [are aware of no] significant deficiencies,
including material weaknesses, in the design or operation of internal controls
that could adversely affect the Company’s ability to record, process, summarize,
and report financial data.



--------------------------------------------------------------------------------

7. There have been no communications from regulatory agencies concerning
noncompliance with, or deficiencies in, financial reporting practices.

 

8. We have no plans or intentions that may materially affect the carrying value
or classification of assets. In that regard:

 

  a. The Company has no significant amounts of idle property and equipment or
permanent excess plant capacity.

 

  b. The Company has no plans or intentions to discontinue the operations of any
subsidiary or division or to discontinue any significant product lines.

 

  c. The Company has the ability and positive intent to hold to maturity those
debt securities classified as “held to maturity.”

 

  d. Provision has been made to reduce all other investments and other assets
which have permanently declined in value to their realizable values.

 

  e. Long-lived assets, including intangibles, which are impaired or to be
disposed of have been recorded at the lower of their cost or fair value.

 

9. The following have been properly recorded and/or disclosed in the
[consolidated] [combined] financial statements:[F]

 

  a. Related party relationships, transactions and related amounts receivable or
payable, including sales, purchases, loans, transfers, leasing arrangements and
guarantees, all of which have been recorded in accordance with the economic
substance of the transactions.

 

  b. Guarantees, whether written or oral, under which the Company is
contingently liable.

 

  c. Arrangements with financial institutions involving compensating balances or
other arrangements involving restrictions on cash balances.

 

  d. Lines of credit or similar arrangements.

 

  e. Agreements to repurchase assets previously sold.

 

  f. Security agreements in effect under the Uniform Commercial Code.

 

  g. All other liens or encumbrances on assets and all other pledges of assets.

 

  h. Amounts of contractual obligations for plant construction and/or purchase
of real property, equipment, other assets and intangibles.

 

  i. Investments in debt and equity securities, including their classification
as trading, available for sale and held to maturity.

 

  j. All liabilities which are subordinated to any other actual or possible
liabilities of the Company.

 

  k. [Capital stock repurchase options or agreements or capital stock reserved
for options, warrants, conversions or other requirements.] [Anticipated
withdrawals of funds in material amounts from the [partnership] [proprietorship]
[S Corporation] [Limited Liability Company] for any reason.]

 

  l. All leases and material amounts of rental obligations under long-term
leases.

 

  m. All significant estimates and material concentrations known to management
which are required to be disclosed in accordance with the AICPA’s Statement of
Position 94-6, Disclosure of Certain

 

2



--------------------------------------------------------------------------------

Significant Risks and Uncertainties. Significant estimates are estimates at the
balance sheet date which could change materially within the next year.
Concentrations refer to volumes of business, revenues, available sources of
supply, or markets for which events could occur which would significantly
disrupt normal finances within the next year.

 

  n. [Derivative financial instruments.]

 

  o. [The fair value of financial instruments.]

 

  p. [The effect on the financial statements of [DESCRIBE AUTHORITATIVE
ACCOUNTING PRONOUNCEMENT] which has been issued, but which we have not yet
adopted.]

 

10. We are responsible for making the accounting estimates included in the
[consolidated] [combined] financial statements. Those estimates reflect our
judgment based on our knowledge and experience about past and current events and
our assumptions about conditions we expect to exist and courses of action we
expect to take. In that regard, adequate provisions have been made:[F]

 

  a. To reduce receivables to their estimated net collectable amounts.

 

  b. To reduce obsolete, damaged, or excess inventories to their estimated net
realizable values.

 

  c. To reduce deferred tax assets to amounts that are more likely than not to
be realized.

 

  d. For product warranty obligations expected to be incurred with respect to
product sales recognized through [AUDIT DATE].

 

  e. For uninsured losses or loss retentions (deductibles) attributable to
events occurring through [AUDIT DATE] and/or for expected retroactive insurance
premium adjustments applicable to periods through [AUDIT DATE].

 

  f. For pension obligations, postretirement benefits other than pensions and
deferred compensation agreements attributable to employee services rendered
through [AUDIT DATE].

 

  g. For any material loss to be sustained in the fulfillment of or from the
inability to fulfill any sales commitments.

 

  h. For any material loss to be sustained as a result of purchase commitments
for inventory quantities in excess of normal requirements or at prices in excess
of the prevailing market prices.

 

  i. For environmental cleanup obligations.

 

11. There are no:[F]

 

  a. Material transactions that have not been properly recorded in the
accounting records underlying the [consolidated] [combined] financial
statements.

 

  b. Violations or possible violations of laws or regulations whose effects
should be considered for disclosure in the financial statements or as a basis
for recording a loss contingency. In that regard, we specifically represent that
we have not been designated as, or alleged to be, a “potentially responsible
party” by the Environmental Protection Agency in connection with any
environmental contamination.

 

  c. Other material liabilities or gain or loss contingencies that are required
to be accrued or disclosed by Statement of Financial Accounting Standards No. 5.

 

3



--------------------------------------------------------------------------------

12. [There are no unasserted claims or assessments that our lawyer has advised
us are probable of assertion and must be disclosed in accordance with Statement
of Financial Accounting Standards No. 5.] or

 

[We are not aware of any pending or threatened litigation, claims or assessments
or unasserted claims or assessments that are required to be accrued or disclosed
in the financial statements in accordance with Statement of Financial Accounting
Standards No. 5, and we have not consulted a lawyer concerning litigation,
claims or assessments.]

 

13. The Company has satisfactory title to all owned assets.

 

14. We have complied with all aspects of contractual agreements that would have
a material effect on the [consolidated] [combined] financial statements in the
event of noncompliance.

 

15. [The Company has paid the most recent notice received from the PCAOB for the
accounting support fees.] or [The Company has not received any notice from the
PCAOB for accounting support fees.] [G]

 

16. [If necessary, to prevent the [net operating loss] [DESCRIBE TAX CREDIT]
carryforward from expiring without being used, we would [DESCRIBE THE TAX
PLANNING STRATEGY WHICH WOULD RESULT IN THE UTILIZATION OF THE OPERATING LOSS OR
TAX CREDIT CARRYOVER.] We believe this to be a prudent and feasible tax planning
strategy.]

 

17. In considering the disclosures that should be made about risks and
uncertainties, we have concluded that the following are required:

 

[DESCRIBE THE SIGNIFICANT ESTIMATES AND CURRENT VULNERABILITY DUE TO CERTAIN
CONCENTRATIONS THAT ARE DISCLOSED.]

 

18. [Our plans with respect to alleviating the adverse financial conditions that
caused you to [have initial concerns] [express substantial doubt] about the
Company’s ability to continue as a going concern are as follows:]

 

[DESCRIBE MANAGEMENT’S PLANS FOR ALLEVIATING THE ADVERSE CONDITIONS IN LANGUAGE
THAT AGREES WITH THE NOTE TO THE FINANCIAL STATEMENTS]

 

19. [We believe that [DESCRIBE THE NEWLY ADOPTED ACCOUNTING PRINCIPLE] is
preferable to [DESCRIBE THE FORMER ACCOUNTING PRINCIPLE] because [DESCRIBE
MANAGEMENT’S JUSTIFICATION FOR THE CHANGE IN ACCOUNTING PRINCIPLES].]

 

20. [The methods and significant assumptions used to estimate the fair values of
financial instruments are as follows:]

 

[DESCRIBE METHODS AND SIGNIFICANT ASSUMPTIONS USED TO ESTIMATE FAIR VALUES OF
FINANCIAL INSTRUMENTS]

 

21. [It was not practicable for us to estimate the fair value of the following
financial instruments for the reasons stated:]

 

[DESCRIBE FINANCIAL INSTRUMENTS AND REASONS WHY IT WAS NOT PRACTICABLE TO
ESTIMATE FAIR VALUES]

 

22. [The restatement of the financial statements as of and for the [year]
[DESCRIBE PERIOD] ended [DATE] because of [DESCRIBE CORRECTION OF ERROR IN
LANGUAGE THAT AGREES WITH THE NOTE IN THE FINANCIAL STATEMENTS] is appropriate.]

 

4



--------------------------------------------------------------------------------

[H][I]

 

No events or transactions [other than those disclosed in the [consolidated]
[combined] financial statements] have occurred subsequent to the balance sheet
date and through the date of this letter that would require adjustment to, or
disclosure in, the [consolidated] [combined] financial statements.

 

[During the course of your audit, you may have accumulated records containing
data which should be reflected in our books and records. All such data have been
so reflected. Accordingly, copies of such records in your possession are no
longer needed by us.]

 

As of and for the Year [DESCRIBE OTHER PERIOD] Ended [DATE][K]

 

We believe that the effects of the uncorrected misstatements aggregated by you
and summarized below are immaterial, both individually and in the aggregate to
the [consolidated] [combined] financial statements taken as a whole. For
purposes of this representation, we consider items to be material, regardless of
their size, if they involve the misstatement or omission of accounting
information that, in light of surrounding circumstances, makes it probable that
the judgment of a reasonable person relying on the information would be changed
or influenced by the omission or misstatement.

 

     Effect – Increase (Decrease)


--------------------------------------------------------------------------------

DESCRIPTION

--------------------------------------------------------------------------------

   ASSETS


--------------------------------------------------------------------------------

   LIABILITIES


--------------------------------------------------------------------------------

   EQUITY


--------------------------------------------------------------------------------

   OTHER
COMPREHENSIVE
INCOME


--------------------------------------------------------------------------------

   REVENUE


--------------------------------------------------------------------------------

   EXPENSES


--------------------------------------------------------------------------------

CARRYOVER IMPACT FROM PREVIOUS YEARS

                             

CURRENT YEAR MISSTATEMENTS

                             

Known Errors

                             

Differences with Estimates

                             

Projected Errors

                             

TOTAL PRETAX EFFECT1

                                  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

[INCOME TAX EFFECT]1

                             

[AFTER-TAX EFFECT]1

                             

--------------------------------------------------------------------------------

1 The effect of uncorrected misstatements can be presented on either a pretax or
after-tax basis. Tailor as appropriate for the client’s tax status and
engagement team preference.

 

5



--------------------------------------------------------------------------------

[CLIENT NAME]

[NAME OF CHIEF EXECUTIVE OFFICER AND

TITLE OR EQUIVALENT]

 

[NAME OF CHIEF FINANCIAL OFFICER AND

TITLE OR EQUIVALENT]

 

[NAME OF OTHER INDIVIDUALS

RESPONSIBLE FOR AND

KNOWLEDGEABLE ABOUT THE MATTERS

COVERED BY THE REPRESENTATIONS]

 

[A] This sample representation letter is to be used as a basis for preparing the
actual representation letter. The letter should be typed on the client’s
stationery. The illustrated representations are to be specifically tailored to
the client’s situation. Items which are not applicable to a particular client
should be deleted. On the other hand, additions should be made to include
significant additional representations that are embodied in a particular
client’s financial statements, and notes thereto.

 

Efforts have been made to provide illustrative representations concerning
recognition, measurement and disclosure matters commonly encountered in the
client’s financial statements. However, the financial statements and the related
audit workpapers should be reviewed to ensure that all appropriate revisions are
made. Statement on Auditing Standards No. 85, Management Representations [AU
333] illustrates sample representations about certain matters not covered in
this section. The standard may contain helpful representation samples in
addition to the examples provided in this sample letter.

 

6



--------------------------------------------------------------------------------

[B] The representation letter should be dated as of or after the date of the
auditor’s report. Dating the letter after the date of the auditor’s report
provides us with the flexibility to have management confirm the specific
representations identified in items 1-21 in this illustrative representation
letter as of the date of the auditor’s report and confirm the representations
about subsequent events, ownership of an interest in H&R Block, Inc., and record
retention in the last three paragraphs as of the date the letter is signed. This
can be accomplished by dating the letter when management signs it, introducing
the specific representations confirmed as of the date of the auditor’s report,
and presenting the last three paragraphs as separate paragraphs that refer to
the date of the letter.

 

If the phrase “as of (date of auditor’s report)” is not included in the letter,
the specific representations listed in items 1-21 are effective as of the date
of the letter, which should be no earlier than the date of the auditor’s report.
An updated letter should be obtained if significant fieldwork is done subsequent
to the date of this letter.

 

If our report is “dual dated,” additional representations relating to the
subsequent event should normally be obtained.

 

[C] Representations should be obtained in each audit with respect to all years
being presented and on which the Firm’s report is being presented. If
comparative financial statements on which the Firm reported are not being
presented, use the singular. In the case of an entity presenting more than two
comparative years, modify to cover all periods presented.

 

[D] The sample letter assumes that a complete set of financial statements is
presented. If less than a complete set of financial statements is presented or
the financial statements are presented in accordance with another comprehensive
basis of accounting other than generally accepted accounting principles, these
paragraphs would require modification.

 

[E] Management may wish to restrict its representations to matters that are
considered individually or collectively material. If such a limitation is used,
there must be agreement between us and management on the limits of materiality
for purposes of the representation letter. It is our policy to present
representation letter drafts to management that do not contain materiality
limitations. However, if management wishes to limit its representations to
matters considered material, the illustrative language is provided below.
Representations regarding certain matters must always be obtained without regard
to materiality.

 

Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, make it probable that the judgment of a reasonable
person relying on the information would be changed or influenced by the omission
or misstatement.

 

[F] The matters in 9., 10. and 11. should be included in either 9., 10. or 11.
based on whether the matter is or is not reflected in the financial statements.
Items which are clearly inapplicable (such as would be the case if the entity
has no inventories) should be deleted altogether. However, items such as pension
or environmental obligations should be included in either 9., 10. or 11. as
appropriate in the circumstances.

 

[G] This clause is only required for public entities that file financial
statements with the SEC or applicable bank regulators. Generally, an accounting
support fee is charged to companies with an average monthly market
capitalization of more than $25 million.

 

7



--------------------------------------------------------------------------------

[H] When a reportable internal control condition has been previously reported to
senior management and the Board of Directors or its audit committee, and
management has decided, for cost or other reasons, to not correct the condition,
in lieu of recommunicating the condition, the following paragraph may be added
to the representation letter:

 

We are aware of [SPECIFICALLY DESCRIBE THE NATURE OF THE REPORTABLE INTERNAL
CONTROL CONDITION] and have decided not to take action to eliminate or mitigate
this situation.

 

A copy of the signed representation letter should be provided to the Board of
Directors or its audit committee and a copy should be attached to the Reportable
Internal Control Condition form in the Permanent File. Unless there is a change
in senior management or the Board of Directors or its audit committee, this
representation need not be repeated in future years. However, the condition
should be recommunicated (or a new letter of representation should be obtained)
whenever there is a change in senior management, or the Board of Directors or
its audit committee.

 

[I] When interim financial information for a public entity accompanies audited
financial statements pursuant to Regulation S-K Item 302, the following
paragraph should be added as the next-to-last paragraph of the representation
letter:

 

In connection with your quarterly reviews of our interim financial information
for the year ended [AUDIT DATE], we reconfirm the representations made to you in
the course of performing each of these reviews.

 

[J] This clause is to be used only for McGladrey & Pullen, LLP SEC client audit
engagements.

 

[K] If there are no uncorrected misstatements to be communicated, this schedule
may be omitted.

 

[L] Sample representations that may be appropriate for a software developer
follow. They are illustrative and should be tailored to the client situation.

 

Insert in 9., 10. or 11. –

 

Postcontract support (PCS) obligations expected to be incurred with respect to
product sales recognized through [AUDIT DATE].

 

Management has assessed its product development costs which should be
capitalized, in accordance with Financial Accounting Standard No. 86, Accounting
for the Costs of Computer Software to Be Sold, Leased or Otherwise Marketed.
Management believes that recorded amortization of these costs is the greater of
(a) the ratio of total current gross revenues for each product to the total of
current and anticipated future gross revenues for each product, or, (b) the
straight-line method over the remaining estimated economic life of each product.
In estimating anticipated future gross revenues for each product, we have
considered all factors that we consider current and relevant in making that
determination.

 

The Company is accounting for its software revenues in accordance with Statement
of Position No. 97-2, Software Revenue Recognition. Accordingly, revenues during
the year(s) meet the requirements of this statement. In addition:

 

  a. All sale terms comply with the Company’s normal policies and contracts.

 

  b. No sales were made which did not use the Company’s standard license
agreement and there are no side agreements for any sales.

 

8



--------------------------------------------------------------------------------

  c. No sales were made with payment terms exceeding XX days, with most
contracts due within XX days.

 

  d. No sales have been recorded for software shipped for demonstration
purposes.

 

  e. Signed license agreements were obtained prior to the close of business on
[AUDIT DATE] for all recorded software sales.

 

  f. No sales were recorded for product shipped in advance of scheduled shipment
dates.

 

  g. No sales have been recorded for products shipped for which critical
software components were not all shipped.

 

  h. Revenues have not been recorded for products which have substantial
continuing involvement requirements of the Company other than contract support
and training.

 

The Company has followed and will continue to enforce its customer return policy
as specified in the software license agreement which is signed by all software
customers.

 

9



--------------------------------------------------------------------------------

Exhibit 4(c)

to

Stock Purchase Agreement

 

Settlement Payments

 

1. Sherb & Co. (Accounting/Auditing):

   $ 18,500.00  

2. Gottbetter & Partners (Legal/SEC):

   $ 30,000.00  

3. Company Services Corporation (CSC):

   $ 700.00       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL:

   $ 49,200.00  

Offsets to Purchase Price

        

1.      Prepayment by Buyer to Continental Stock Transfer & Trust:

   $ 2,187.50  

2.      Tax Preparation and Accountant Fees for 2004 Audit (to be incurred by
Buyer)

   $ 5,000.00  

3.      Prepaid Advisory Fee

   $ 50,000.00  

4.      Wire Transfer Fee (to be paid by Escrow Agent)

   $ (25.00 )     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL:

   $ 57,162.50  



--------------------------------------------------------------------------------

Exhibit 4(g)

to

Stock Purchase Agreement

 

Tax Years for which No Tax Return Filed

 

1. 2001

 

2. 2002

 

3. 2003

 

4. 2004